DETAILED ACTION 
The present application, filed on 1/29/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 2/8/2022. 
a.  Claims 1, 7, 11, 17 are amended
b.  Claims 8-10, 18-20 are cancelled

Overall, Claims 1-7, 11-17 are pending and have been considered below.     


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11-17 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 11 and the therefrom dependent claims are directed respectively to a system and to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 11) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining a schedule for displaying the targeted advertisements; selecting one or more of the digital display devices for displaying the targeted advertisements; generating an advertisement proposal; transmit the advertisement proposal to the client interface; transmitting a control signal to the one or more of the digital display devices; transmitting a signal indicative of an order placed by the client from the client interface to at least one of the electronic advertisement database and the computing device; displaying the targeted advertisements. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements that have been selected based on certain conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: providing a plurality of digital display devices; providing a plurality of digital cameras; providing a client interface; providing an electronic advertisement database; providing a computing device; obtaining at least one of the requests for the purchase of the targeted advertisements; obtaining at least one of the electronic data; correlating the at least one of the requests for the purchase of the targeted advertisements by the clients to the at least one of the physical characteristics data, the behavioral data, and the historical sales data. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the client interface; the electronic data; the advertisement proposal; the targeted advertisement. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. computing device; digital display; digital camera are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: providing a plurality of digital display devices; providing a plurality of digital cameras; providing a client interface; providing an electronic advertisement database; providing a computing device; obtaining at least one of the requests for the purchase of the targeted advertisements; obtaining at least one of the electronic data; correlating the at least one of the requests for the purchase of the targeted advertisements by the clients to the at least one of the physical characteristics data, the behavioral data, and the historical sales data. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the client interface; the electronic data; the advertisement proposal; the targeted advertisement. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: computing device; digital display; digital camera. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claim 12) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving interactive feedback. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which is repeated in Claim 15) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: capturing the behavioral data; transmitting the captured behavioral data. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 6 (which is repeated in Claim 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: incorporating the captured behavioral data exhibited by the customers in response to being presented with the targeted advertisements on the digital display devices at the retail store into the correlating. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 3-4, 7 (which are repeated in Claims 13-14, 17 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the physical characteristics data; the behavioral data; the client interface; the parameter. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2 and [0040]-[0057], including among others: power supply; control circuitry; memory; user interface; input/output. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-7, 11-17 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al (US 2008/0004950), in view of McClave et al (US 2018/0053224).  
Regarding Claims 1, 11 – Huang discloses: A method of providing targeted advertisements to customers at a retail store, the method comprising: 
	providing a plurality of digital display devices located in a plurality of locations at the retail store and configured to display the advertisements to the customers located at the retail store; {see at least fig2, rc220, [0045]-[0046] presentation devices through retail store}    
	providing a plurality of digital cameras configured to capture physical characteristics data and behavioral data associated with the customers of the retail store; {see at least fig2, rc202, rc204, [0045]-[0046] sensing system for monitoring customer behavior, characteristics; [0048] face recognition, pattern recognition, pose recognition, facial features, taking digital image of customer; fig3, rc302, [0047]-[0053] sensing system (reads on capturing physical characteristics}  
	providing an electronic advertisement database in communication with the digital cameras and configured to store: {see at least fig16, rc1608, rc1610, [0124] client data store, server data}  
	electronic data representing historical sales data collected at the retail store over a pre-defined time period; and {see at least fig3, rc334, rc336, [0066] historic data, past transactions, [0099] purchase history}  
	electronic data representing the physical characteristics data and the behavioral data captured by the digital cameras in association with the customers of the retail store; {see at least fig3, rc334, rc336, user profile; fig6, rc604, rc606, rc608, [0076] profile based on physical characteristics and behavior; fig7, rc704, [0077] facial features}  
	providing a computing device including a processor-based control circuit and being in communication over a network with the digital display devices, the digital cameras, and the advertisement database; {see at least fig2 , rc204, rc206, rc208, [0046]-[0048] face recognition, facial features, taking digital image of customer (reads on digital camera); access advertisement database}  
	… the physical characteristics data, the behavioral data, and the historical sales data; {see at least fig3, rc334, rc336, [0066] historic data, past transactions, [0099] purchase history; fig3, rc334, rc336, user profile; fig6, rc604, rc606, rc608, [0076] profile based on physical characteristics and behavior; fig7, rc704, [0077] facial features}
by the control circuit:
	obtaining, from the electronic advertisement database, at least one of the electronic data representing the physical characteristics data, the behavioral data associated with the customers of the retail store, and the historical sales data; {see at least fig3, rc334, rc336, [0066] historic data, past transactions, [0099] purchase history; fig3, rc334, rc336, user profile; fig6, rc604, rc606, rc608, [0076] profile based on physical characteristics and behavior; fig7, rc704, [0077] facial features}    
by the control circuit and based on the correlating: 
	determining a schedule for displaying, to the customers of the retail store and via the digital display devices, the targeted advertisements associated with the at least one of the requests by the clients; and {see at least ]0009], [0043] dynamically update and convey advertisement in real-time (reads on display scheduling); [0034] presenting ads when user is in close proximity (reads on delivery schedule)}  
	selecting one or more of the digital display devices for displaying the targeted advertisements to the customers at the retail store; and {see at least fig2, rc208, [0046] select relevant ads}  
in response to a determination that the client placed the order to purchase the advertisement proposal generated by the client, based on parameters of the advertisement proposal purchased by the client, 
	transmitting a control signal to the one or more of the digital display devices selected by the control unit for displaying the targeted advertisements to the customers at the retail store according to the schedule; {see at least fig2, rc210, [0046] present advertisement}  
	in response to receipt of the control signal from the computing device, displaying, to the customers at the retail store and by the one or more of the digital display devices selected by the control unit, the targeted advertisements associated with the advertisement proposal purchased by the client. {see at least fig2, rc210, [0046] present advertisement}  

Huang does not disclose, however, McClave discloses:  
	providing a client interface configured to permit a client to submit a request for purchase of a targeted advertisement of the products or services of the client to be displayed to the customers on the digital display devices at the retail store, the client interface including at least one input field configured to permit the client to input at least one parameter of the targeted advertisement of interest to the client; {see at least fig9, rc901, [0102] vendor submits a request for campaign; [0197] platform to configure and execute ad campaigns; fig9, rc901, [0102] vendor submits a request for campaign; [0197] platform to configure and execute ad campaigns fig9, rc905, [0103] data is retrieved from database; [0213] set up campaign through interface}    
	electronic data associated with requests for purchase of targeted advertisements by clients to advertise products or services of the clients to the customers located at the retail store via the digital display devices located at the retail store; {see at least fig9, rc901, rc905, [0102]-[0103] data base, vendor profile, past advertising campaigns}  
	obtaining, from the electronic advertisement database, at least one of the requests for the purchase of the targeted advertisements by the clients; {see at least fig9, rc901, [0102] campaign generation request (reads on purchasing advertisements)}  
	generating, based on the at least one of the requests by the clients obtained from the electronic advertisement database by the computing device, an advertisement proposal for a client and {see at least fig9, rc901-rc949, [0102]-[0116] based on a request, the campaign (reads on advertisement) is generated.}    
	transmit the advertisement proposal to the client interface to cause the client interface to generate a graphical interface that permits the client to view the advertisement proposal for the client, {see at least fig14, [0144] viewing campaigns}  
	the advertisement proposal including at least one of: the schedule of the targeted advertisements of the goods or services of the client determined by the computing device {see at least [0196] schedule refreshments (reads on scheduling the advertisement); [table 00011] campaign duration; fig13, [0143] campaign duration of 10 days}, the digital display devices at the retail store selected by the computing device to display the targeted advertisements of the goods and services of the client, a cost of the advertisement proposal to the client {see at least fig9, rc909, rc913, [0104]-[0105] budget; fig13, [0143] daily budget}, and a graphical element that permits the client to purchase the advertisement proposal generated for the client via the client interface; {see at least fig13, [0143] campaign generator GUI}   
	in response to an interaction with the graphical element of the graphical interface by the client to purchase the advertisement proposal, transmitting a signal indicative of an order placed by the client from the client interface to at least one of the electronic advertisement database and the computing device; and {see at least fig9, rc949, [0116] commencing the ad campaign (reads on order for ad placement}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huang to include the elements of McClave.  One would have been motivated to do so, in order to start the advertisement generation process.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Huang evidently discloses providing targeted advertisements.  McClave is merely relied upon to illustrate the functionality of generating and transmitting advertisement request in the same or similar context.  As best understood by Examiner, since both providing targeted advertisements, as well as customer generating and transmitting advertisement request are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Huang, as well as McClave would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Huang / McClave.  

Regarding Claims 2, 12 – Huang, McClave discloses the limitations of Claims 1, 11. Huang further discloses:  
	receiving, via the digital display devices, interactive feedback by the consumers in response to the targeted advertisements displayed to the consumers on the digital display devices at the retail store. {see at least fig11, rc1108, [0092] customer interaction is tracked; feedback solicited from customer}  

Regarding Claims 3, 13 – Huang, McClave discloses the limitations of Claims 1, 11. Huang further discloses:  
	wherein the physical characteristics data captured by the digital cameras includes at least one of, gender of the customers, estimated age range of the customers, body size, position, and direction of the customers, facial characteristics of the customers. {see at least fig7, rc700-rc704, [0077] monitor facial features; [0011] direction sensing; [0065] location sensing; [0041] height, size and weight of individual}  

Regarding Claims 4, 14 – Huang, McClave discloses the limitations of Claims 3, 13. Huang further discloses:  
	wherein the behavioral data captured by the digital cameras includes at least one of facial expressions of the customers, words spoken by the customers, speed of movement of the customers, walking path of the customers, possession of mobile devices by the customers, time spent by the customers at a given location of the retail store, time spent by the customers viewing each of the displayed targeted advertisements, and clothing worn by the customers. {see at least fig7, rc700-rc704, [0077] monitor facial features, [0054] velocity speed and movement, moving quickly; [0054] –[0055] not pausing; [0051] voice signals}  

Regarding Claims 5, 15 – Huang, McClave discloses the limitations of Claims 3, 13. Huang further discloses:  
	capturing, via the digital cameras, the behavioral data exhibited by the customers in response to being presented with the targeted advertisements on the digital display devices; and {see at least fig7, rc704, [0077] monitor/recognize change in customer features (reads on capturing behavior data)}  
	transmitting, from the digital display devices and to at least one of the electronic advertisement database and the computing device, the captured behavioral data exhibited by the customers in response to being presented with the targeted advertisements on the digital display devices at the retail store. {see at least fig7, rc706, rc708, [0077] new ad presented (reads on the captured behavior data used to modify adverting}  

Regarding Claims 6, 16 – Huang, McClave discloses the limitations of Claims 5, 15. Huang further discloses:  
	… the at least one of the physical characteristics data, the behavioral data, and the historical sales data. 	… the physical characteristics data, the behavioral data, and the historical sales data; {see at least fig3, rc334, rc336, [0066] historic data, past transactions, [0099] purchase history; fig3, rc334, rc336, user profile; fig6, rc604, rc606, rc608, [0076] profile based on physical characteristics and behavior; fig7, rc704, [0077] facial features}

McClave further discloses:  
	incorporating, by the computing device, the captured behavioral data exhibited by the customers in response to being presented with the targeted advertisements on the digital display devices at the retail store into the correlating of the at least one of the requests for the purchase of the targeted advertisements by the clients to … {see at least fig7, rc733, rc737, [0082]-[0083] profile determination, vendor link includes visitor profile}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huang, McClave to include additional elements of McClave.  One would have been motivated to do so, in order to use the data for customizing advertisements, thus making advertising more efficient.  In the instant case, Huang, McClave evidently discloses providing targeted advertisements.  McClave is merely relied upon to illustrate the additional functionality of customer data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 7, 17 – Huang, McClave discloses the limitations of Claims 1, 11. McClave further discloses:  
	wherein the at least one parameter includes at least one of location of the retail store, customer demographics of interest to the client, customer purchase history, dates for displaying the targeted advertisement at the retail store, and cost of advertisement to the client. {see at least fig8, rc801-rc825, [0096]-[0101] customer profile, previous purchases; [0103] campaign duration; [0109] historic advertising data cost; fig12, [0141]-[0142]}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huang, McClave to include additional elements of McClave.  One would have been motivated to do so, in order to allow client the option to submit a request.  In the instant case, Huang, McClave evidently discloses providing targeted advertisements.  McClave is merely relied upon to illustrate the additional functionality of client interface for submitting requests in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “For at least this reason, claim 1 may not be properly interpreted as an abstract idea, and Applicant submits that claim 1 is patent eligible under the first prong of revised Step 2A.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the3 2019 PEG, 2019 revised PEG, MPEP 2106.05, the eligibility analysis in the instant Office Action concludes at Step 2A Prong One:   
However, Claim 1, (which is repeated in Claim 11) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining a schedule for displaying the targeted advertisements; selecting one or more of the digital display devices for displaying the targeted advertisements; generating an advertisement proposal; transmit the advertisement proposal to the client interface; transmitting a control signal to the one or more of the digital display devices; transmitting a signal indicative of an order placed by the client from the client interface to at least one of the electronic advertisement database and the computing device; displaying the targeted advertisements. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements that have been selected based on certain conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.


Applicant submits “The above-discussed elements of claim 1, taken in combination, represent a "practical application" of the claims and not simply a drafting attempt to "monopolize" the concept of providing targeted advertisements to customers at a retail store. Accordingly, Applicant respectfully submits that the subject matter recited in claim 1 is eligible under the second prong of Revised Step 2A.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
On pages 12-13 of the October 2019 Update, the USPTO states: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)  

Applicant submits “As such, the system/method claimed by Applicant in claims 1 and 11 represent an integration of the abstract idea into a hardware-implemented practical application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, see the response immediately above.  
Second, being a “hardware-implemented practical application” is not a criterion for integration into a practical application. (see 2019 PEG, 2019 Revised PEG, MPEP 2106.05) 

Applicant submits “… claims 1 and 11, as amended, do not attempt to preempt every application of the idea of providing targeted advertisements to customers at a retail store, but instead confine the judicial exception to a particular, practical application of the judicial exception and thus amount to significantly more than the abstract idea of providing targeted advertisements to customers at a retail store.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“… however, the courts do not use preemption as a stand‐alone test for eligibility (Flook; Mayo). It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (Alice).” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption)
  
It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622